Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the securing means [claim 8], 
the data retrieving means [claim 11], 
the refrigeration means [claim 13], and
 the housing having a second storing chamber [claim 14] 
must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the used medical containers" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rendered indefinite by the limitation “said second chamber having a distribution aperture” since it is unclear if the distribution aperture is the same as that defined in line 4 of claim 1, or a different distribution aperture. For examination purpose, Examiner interprets the limitation as “said second chamber having a second distribution aperture”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: securing means in claim 8, data retrieve means in claim 11 and refrigeration means in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 7,694,811).
Regarding claim 1, Brown discloses a packaging device (See Figs. 5-6) capable of containing a plurality of medical containers, the packaging device comprising a housing (at 230/235 in Fig. 6) delimiting a storing chamber (chamber within 230/235), said storing chamber comprising a distribution aperture (at 232) capable of allowing passage of one of said medical containers outside the housing so as to allow a user to pick up said medical container; a sharps container (at 220) positioned inside the storing chamber of the housing in a pre-use position (shown in Fig. 5), said sharps container being removable from the storing chamber so as to be put outside said housing in a collecting position (as shown in Fig. 4) wherein the sharps container allows collection of used medical containers); the sharps container being capable of containing a plurality of medical containers in the pre-use position and the sharps container comprises a spill-out window (at 223) capable of allowing medical containers to fall down from the sharps container into the storing chamber when the sharps container is moved from the pre-use position to the collecting position (depending on the orientation of the sharps container when removing it from the housing, contents of the sharps container can fall out into the storing chamber).
Regarding claim 2, Brown discloses the storing chamber of the housing comprises a guiding slope (at 238) capable of guiding medical containers towards the distribution aperture.
Regarding claim 3, Brown discloses the sharps container comprises a guiding slope (sloped wall between 220 and 210) capable of guiding medical containers towards the spill-out window.
Regarding claim 4, Brown discloses the sharps container and the storing chamber have a complementary shape (See Fig. 6).
Regarding claims 1 and 5-7, Brown discloses a packaging device (See Fig. 3) capable of containing a plurality of medical containers, the packaging device comprising a housing (at 130/135 in Fig. 3) delimiting a storing chamber (chamber within 130/135), said storing chamber comprising a distribution aperture (at 132) capable of allowing passage of one of said medical containers outside the housing so as to allow a user to pick up said medical container; a sharps container (at 120) positioned inside the storing chamber of the housing in a pre-use position (shown in Fig. 3), said sharps container being removable from the storing chamber so as to be put outside said housing in a collecting position (as shown in Fig. 1) wherein the sharps container allows collection of used medical containers); the sharps container being capable of containing a plurality of medical containers in the pre-use position and the sharps container comprises a spill-out window (at 129) capable of allowing medical containers to fall down from the sharps container into the storing chamber when the sharps container is moved from the pre-use position to the collecting position (depending on the orientation of the sharps container when removing it from the housing, contents of the sharps container can fall out into the storing chamber); the sharps container comprises a shutter (at 123) configured to close the spill-out window in a closing position and to allow passage of the medical containers  through said spill-out window  in an opening position; and in the pre-use position, the shutter leans against a guiding slope (perimeter wall of 132) of the storing chamber; and the shutter is rotatably mounted on a wall (at 125) of the sharps container.
Regarding claim 9, Brown discloses the sharps container comprises a grasping member (at 211) configured to allow a user to pull out the sharps container from the storing chamber.
Regarding claim 10, Brown discloses the housing comprises an abutment member (portion of 238 which is adjacent hinge 239) protruding from the distribution aperture capable of preventing medical containers from falling down through said distribution aperture.
Regarding claim 12, Brown discloses the distribution aperture is dimensioned capable of allowing the passage of a single medical container at once.
Regarding claims 1 and 14, Brown discloses a packaging device (See Fig. 9) capable of containing a plurality of medical containers, the packaging device comprising a housing (at 330/335 in Fig. 9) delimiting a storing chamber (chamber to the left of 342), said storing chamber comprising a distribution aperture (at 332) capable of allowing passage of one of said medical containers outside the housing so as to allow a user to pick up said medical container; a sharps container (at 310’) positioned inside the storing chamber of the housing in a pre-use position, said sharps container being removable from the storing chamber so as to be put outside said housing in a collecting position wherein the sharps container allows collection of used medical containers; the sharps container being capable of containing a plurality of medical containers in the pre-use position and the sharps container comprises a spill-out window (at 317) capable of allowing medical containers to fall down from the sharps container into the storing chamber when the sharps container is moved from the pre-use position to the collecting position (depending on the orientation of the sharps container when removing it from the housing, contents of the sharps container can fall out into the storing chamber); and the storing chamber is a first storing chamber and the housing comprises a second storing chamber (chamber to the right of 342) separated from the first storing chamber by said guiding slope, said second storing chamber having a distribution aperture (top opening between 340 and 340) allowing passage of one medical container of a second plurality of medical containers, and wherein the packaging device further comprises a second removable sharps container (at 310) configured to contain said second plurality of medical containers and comprising a spill-out window (at 317) that permits the second plurality of medical containers to fall down into the second storing chamber when the second sharps container is removed from the housing depending on the orientation of the sharps container when removing it from the housing, contents of the sharps container can fall out into the storing chamber).
Regarding claim 15, Brown discloses the packaging device comprises the medical containers (syringes), each medical container comprising a cylindrical protection tube (syringe barrels are cylindrical tubes that protect its contents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 7,694,811) as applied to claims 5 and 1 above.
Regarding claim 8, Fig. 3 of Brown discloses the claimed invention except for the shutter of the sharps container having a securing means. However, Brown teaches a container (See 310” in Fig. 7A) comprising a shutter (370) having a securing means (lock 372) for the purpose of preventing unauthorized access to the container (column 8, lines 33-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the (Fig. 3) shutter of Brown with a securing means as taught in Fig. 7A of Brown in order to prevent unauthorized access to the sharps container.
Regarding claim 11, Brown discloses the claimed invention except for the data retrieve means. However, Official Notice is taken, that it is old and conventional to provide a medical dispensing container with data retrieval means. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have provided the housing of Brown with data retrieval means in order to identify the amount of contents being removed from or inserted into the housing.    
Regarding claim 13, Brown discloses the claimed invention except for the refrigeration means. However, Official Notice is taken, that it is old and conventional to provide a medical container with refrigeration means. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have provided the housing of Brown with refrigeration means in order to keep the contents at the desired temperature.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-8875881-B2, US-7694822-B2, US-20100084406-A1, US-7516844-B2, US-20050269227-A1, US-20040099719-A1, US-20030226879-A1, US-20030132129-A1, US-5240108-A and US-4809850-A disclose similar packaging devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A. REYNOLDS/               Primary Examiner, Art Unit 3735